Certification filed January 6, 2022

 

In The

Eleventh Court of Appeals

No. 11-21-00194-CV

IN THE MATTER OF THE ESTATE OF ESTHER
ABELL DENTON, DECEASED

 

On Appeal from the County Court at Law No. 2
Midland County, Texas
Trial Court Cause No. P14779

 

CERTIFICATION
I have reviewed the “Motion to Recuse or Disqualify Justice W. Stacy Trotter
From This Case” filed in this cause on December 29, 2021. To the extent the
document seeks my recusal or disqualification, I have reviewed the document in
chambers. See TEX. R. App. P. 16.3(b). I find no reason to recuse or disqualify
myself and, under Rule 16.3(b), certify the issue of my recusal or disqualification to

the entire court for a determination by the other justices of this court. See Manges v.

Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88

(Tex. App.—Waco 2001, pet. denied).
' Reel

W. STACY TROTTER
JUSTICE